DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-4, 6, 7, 9-13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Publication No.: US 2011/0292852 A1 to Kone, Mamadou (Kone), in view of Publication No.: US 2017/0187474 A1 to Bin Sediq, Akram (Bin Sediq). 
	As to Claims 1 and 15, Kone discloses User equipment (UE), comprising: 
a processor (Fig. 2, ‘processor 200’); and 
a memory configured to store instructions executable by the processor (Fig. 2, ‘the communication device 20 can be the UE or the network shown in Fig. 1 and 
send a low battery saving request to a base station when a power saving trigger is obtained (‘according to the process 40, the UE may maintain the battery power status BS and send the battery power status BS to the network when the battery power status BS is less than the threshold value VT. The battery power status BS may be sent in a dedicated signaling or any of existing management messages.  In other words, when the UE's battery goes lower than the threshold value VT, the UE informs the network of the low battery by sending the battery power status BS. Therefore, the network may beware of the low battery and take corresponding actions to reduce power consumption for the UE’, ¶ 0027); and 
adjust a DRX related parameter according to the low battery saving response (‘according to the process 60, after receiving the battery power status BS from the UE, the network changes the configuration Config1 to the configuration Config2 according to the battery power status BS. The configuration Config2 has a longer DRX cycle than the configuration Config1 for the UE in an idle mode. The network may force the UE to enter the idle mode (e.g. RRC IDLE mode) according to the battery power status BS when no message is exchanged between the network and UE.  Consequently, for the UE with a low battery power status, the UE enters the idle mode when no message is exchanged, thereby saving more power and improving the system overall performance. see also ¶ 0040). 
Kone does not expressly disclose receive a low battery saving response fed back by the base station.
However, Bin Sediq discloses receive a low battery saving response fed back by the base station (Fig. 3, ‘while this embodiment of Fig. 9 reuses resources which may result in less battery power savings in a high uplink load when compared to the dedicated resource embodiment of Fig. 6 due to wireless device 20 receiving ACK/NACK destined for another wireless device 20, wireless device 20 gains most in battery savings when there is a light uplink load in the network such that most PHICH resources are not occupied for sending ACK/NACK in response to uplink transmissions’, ¶ 0077).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘receive a low battery saving response fed back by the base station’ as disclosed by Bin Sediq into Kone so as to effectively provide multi-staged reception monitoring that reduces power consumption in wireless communication device, Bin Sediq ¶ 0010.
As to Claims 2 and 16, Kone further discloses adjust the DRX related parameter to prolong a DRX cycle (‘according to the process 60, after receiving the battery power status BS from the UE, the network changes the configuration Config1 to the configuration Config2 according to the battery power status BS. The configuration 
As to Claims 3 and 17, Bin Sediq further discloses wherein the adjusted DRX related parameter is included in at least one of the low battery saving request or the low battery saving response (Fig. 3, ‘while this embodiment of Fig. 9 reuses resources which may result in less battery power savings in a high uplink load when compared to the dedicated resource embodiment of Fig. 6 due to wireless device 20 receiving ACK/NACK destined for another wireless device 20, wireless device 20 gains most in battery savings when there is a light uplink load in the network such that most PHICH resources are not occupied for sending ACK/NACK in response to uplink transmissions’, ¶ 0077).  In addition, the same suggestion/motivation is used as the rejection for Claims 1 and 15.
As to Claims 4 and 18, Kone further discloses wherein the DRX related parameter comprises at least one of: a threshold of a UE-on counter; a frequency of the UE-on counter; or a DRX cycle parameter, wherein the DRX cycle parameter comprises at least one of: a long DRX cycle parameter in a connected state; or a short DRX cycle parameter in a connected state (‘change a configuration Config1 of the UE to a configuration Config2 of the UE according to the battery power status BS, wherein the configuration Config2 has a longer discontinuous reception cycle (DRX) than the configuration Config1’, ¶ 0040; see also ¶ 0042).
As to Claims 6 and 20, Kone further discloses send a power recover request to the base station when a recovery trigger is obtained (‘once the UE recovers its battery power, the network receives an indication Int from the UE’, ¶ 0043); 

adjust the DRX related parameter to a normal value according to the power recovery response (‘the indication Int indicates the battery power status BS is greater than the threshold value VT. The network reconfigures the UE back to the configuration Config1 according to the indication Int so the UE could have the original DRX cycle, if the DRX cycle was changed’, ¶ 0043).
As to Claim 7, Kone further discloses after sending the low battery saving request to the base station, receiving a low battery saving rejection message fed back by the base station (‘the DRX functionality is applied to allow the UE to enter a standby mode during certain periods of time and stopping monitoring a Physical down Link Control Channel (PDCCH), so as to reduce power consumption of the UE’, ¶ 0021); and aborting adjustment of the DRX related parameter according to the low battery saving rejection message (‘the DRX functionality is applied to allow the UE to enter a standby mode during certain periods of time and stopping monitoring a Physical down Link Control Channel (PDCCH), so as to reduce power consumption of the UE’, ¶ 0021).
As to Claim 9, Kone discloses a method for adjusting a discontinuous reception (DRX) related parameter, applied to a base station, the method comprising: 
receiving a low battery saving request sent by user equipment (UE) (‘according to the process 40, the UE may maintain the battery power status BS and send the 
adjust a DRX related parameter according to the low battery saving response (‘according to the process 60, after receiving the battery power status BS from the UE, the network changes the configuration Config1 to the configuration Config2 according to the battery power status BS. The configuration Config2 has a longer DRX cycle than the configuration Config1 for the UE in an idle mode. The network may force the UE to enter the idle mode (e.g. RRC IDLE mode) according to the battery power status BS when no message is exchanged between the network and UE.  Consequently, for the UE with a low battery power status, the UE enters the idle mode when no message is exchanged, thereby saving more power and improving the system overall performance. Furthermore, if several UEs are in the wireless communication system, the network may also change the idle mode configuration to longer DRX for all UEs if this does not hurt the other UEs not concerned by the low battery status’, ¶ 0042; see also ¶ 0040). 
Kone does not expressly disclose feeding back a low battery saving response to the UE.
However, Bin Sediq discloses feeding back a low battery saving response to the UE (Fig. 3, ‘while this embodiment of Fig. 9 reuses resources which may result in less 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘feeding back a low battery saving response to the UE’ as disclosed by Bin Sediq into Kone so as to effectively provide multi-staged reception monitoring that reduces power consumption in wireless communication devices, Bin Sediq ¶ 0010.
As to Claim 10, Kone further discloses feeding back the low battery saving response to the UE to instruct the UE to adjust the DRX related parameter to prolong a DRX cycle (‘according to the process 60, after receiving the battery power status BS from the UE, the network changes the configuration Config1 to the configuration Config2 according to the battery power status BS. The configuration Config2 has a longer DRX cycle than the configuration Config1 for the UE in an idle mode’, ¶ 0042).
As to Claim 11, Bin Sediq further discloses wherein the adjusted DRX related parameter is included in at least one of the low battery saving request or the low battery saving response (Fig. 3, ‘while this embodiment of Fig. 9 reuses resources which may result in less battery power savings in a high uplink load when compared to the dedicated resource embodiment of Fig. 6 due to wireless device 20 receiving ACK/NACK from the network node 18 destined for another wireless device 20, wireless 
As to Claim 12, Kone further discloses wherein the DRX related parameter comprises at least one of: a threshold of a UE-on counter; a frequency of the UE-on counter; or a DRX cycle parameter, wherein the DRX cycle parameter comprises at least one of: a long DRX cycle parameter in a connected state; or a short DRX cycle parameter in a connected state (‘change a configuration Config1 of the UE to a configuration Config2 of the UE according to the battery power status BS, wherein the configuration Config2 has a longer discontinuous reception cycle (DRX) than the configuration Config1’, ¶ 0040; see also ¶ 0042).
As to Claim 13, Kone further discloses after receiving the low battery saving request sent by the UE, feeding back a low battery saving rejection message to the UE to stop the UE from adjusting the DRX related parameter (‘the DRX functionality is applied to allow the UE to enter a standby mode during certain periods of time and stopping monitoring a Physical down Link Control Channel (PDCCH), so as to reduce power consumption of the UE’, ¶ 0021).

4.	Claims 5, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kone, in view of Bin Sediq and further in view of Patent No.: US 8,737,987 B1 to Pulugurta et al. (Pulugurta). 
Claims 5 and 19, Kone in view of Bin Sediq do not expressly disclose determine whether a number of times that the low battery saving request has been sent reaches a count threshold when the power saving trigger is obtained; and send the low battery saving request to the base station when the number of the times that the low battery saving request has been sent does not reach the count threshold.
However, Pulugurta discloses determine whether a number of times that the low battery saving request has been sent reaches a count threshold when the power saving trigger is obtained (‘in further examples, home wireless communication network 320 receives a battery level status of wireless communication devices 310-311. The battery level status could correspond to the amount of energy, charge, or power remaining in a battery contained within each of wireless communication devices 310-311, such as when wireless communication devices 310-311 each comprise handheld portable wireless devices. Handover processing system 328 could receive the battery level status information, and further process the network handover count and the battery level status to determine the network rescan rate’, Col. 8, ll 62 – Col. 9, ll 5); and send the low battery saving request to the base station when the number of the times that the low battery saving request has been sent does not reach the count threshold (‘in some examples, when the battery level status indicates a low battery for a particular wireless communication device, the network rescan rate could be decreased to reduce the level of power required by the wireless communication device by reducing the quantity of rescans performed. Additionally, the network rescan rate could be increased only on wireless communication devices which have a battery level status which exceeds a battery level threshold’, Col. 9, ll 5-13).
Pulugurta into Kone in view of Bin Sediq so as to effectively determine wireless devices rescan rates in wireless communication system, Pulugurta Col. 1, ll 37-62.
As to Claim 14, Kone in view of Bin Sediq do not expressly disclose after receiving the low battery saving request sent by the UE, determining whether a number of times that the low battery saving request has been received exceeds a preset count threshold, wherein feeding back the low battery saving rejection message to the UE comprises: when the number of times that the low battery saving request has been received exceeds the preset count threshold, feeding back the low battery saving rejection message to the UE. 
However, Pulugurta discloses after receiving the low battery saving request sent by the UE, determining whether a number of times that the low battery saving request has been received exceeds a preset count threshold (‘in some examples, when the battery level status indicates a low battery for a particular wireless communication device, the network rescan rate could be decreased to reduce the level of power required by the wireless communication device by reducing the quantity of rescans performed. Additionally, the network rescan rate could be increased only on wireless 
wherein feeding back the low battery saving rejection message to the UE comprises: when the number of times that the low battery saving request has been received exceeds the preset count threshold, feeding back the low battery saving rejection message to the UE (‘in some examples, when the battery level status indicates a low battery for a particular wireless communication device, the network rescan rate could be decreased to reduce the level of power required by the wireless communication device by reducing the quantity of rescans performed. Additionally, the network rescan rate could be increased only on wireless communication devices which have a battery level status which exceeds a battery level threshold’, Col. 9, ll 5-13).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘after receiving the low battery saving request sent by the UE, determining whether a number of times that the low battery saving request has been received exceeds a preset count threshold, wherein feeding back the low battery saving rejection message to the UE comprises: when the number of times that the low battery saving request has been received exceeds the preset count threshold, feeding back the low battery saving rejection message to the UE’ as disclosed by Pulugurta into Kone in view of Bin Sediq so as to effectively determine wireless devices rescan rates in wireless communication system, Pulugurta Col. 1, ll 37-62.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kone, in view of Bin Sediq and further in view of Publication No.: US 2015/0201375 A1 to Vannithamby et al. (Vannithamby).   
As to Claim 8, Kone in view of Bin Sediq do not expressly disclose before sending the low battery saving request to the base station, determining whether a timer expires, the timer starting timing from a last time when the low battery saving request is sent or a time when a low battery saving rejection message is received, wherein sending the low battery saving request to the base station comprises: sending the low battery saving request to the base station when the timer expires.
However, Vannithamby discloses before sending the low battery saving request to the base station, determining whether a timer expires, the timer starting timing from a last time when the low battery saving request is sent or a time when a low battery saving rejection message is received (‘in one configuration, the UE may communicate consecutive "0"s to the eNB to reconfigure the UE's DRX configuration. For example, the UE may communicate a first "0" to reconfigure its lower power DRX configuration, and then subsequently communicate a second "0" to further reconfigure the lower power DRX configuration. This can allow the UE to use the Boolean value to continually request a lower power (or higher power) DRX setting to provide lower battery power consumption or better QoS performance until the eNB communicates a DRX setting that is sufficient. However, in one embodiment the UE may not communicate a second "0" to the eNB until expiry of a timer (e.g., timer T340). When the timer has expired, the UE may communicate the second "0" to the eNB’, ¶ 0049), 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘before sending the low battery saving request to the base station, determining whether a timer expires, the timer starting timing from a last time when the low battery saving request is sent or a time when a low battery saving rejection message is received, wherein sending the low battery saving request to the base station comprises: sending the low battery saving request to the base station when the timer expires’ as disclosed by Vannithamby into Kone in view of Bin Sediq so as to effectively decrease power consumption of wireless device in wireless communication system, Vannithamby ¶ 0024.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619.  The examiner can normally be reached on 8:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463